Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102

Claims 1, 6, 8, 9, 12, 14, 17, 19, 53, 55, 58, and 60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US Patent no. 6,811,130). Oh discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated below. 

    PNG
    media_image1.png
    700
    1002
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103

Claims 1, 6, 8, 9, 12, 14, 17, 19, 53, 55, 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US Patent no. 4,955,490) and Oh (US Patent no. 6,811,130).   Schafer discloses a backstop bracket having all the claimed features of applicant’s device as illustrated below. 

    PNG
    media_image2.png
    588
    1087
    media_image2.png
    Greyscale



However, Schafer does not disclose a horizontally elongated rib offset from a lower portion of the downwardly extending vertical plate member.
Oh teaches in a backstop bracket comprising an elongated U-shaped offset portion with elongated rib (64, see illustration above) to maintain the bracket assembly in vertical orientation and to prevent tilting. It would have been obvious to one of ordinary skilled in the art to have modify the backstop bracket of Schafer such that an elongated U-shaped offset portion for engaging second surface of support member to limit bracket tilting and maintain the stop member in a substantially vertical orientation relative to the rack as taught by Oh. 
Claims 10, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US Patent no. 4,955,490) and Oh (US Patent no. 6,811,130) as applied to claims 1 and 12 above, and further in view of Anderson (US .
Claims 1, 6, 8-12, 14, 17, 19-21, 53, 55, 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent no. 6,173,846) in view of Schafer (US Patent no. 4,955,490) and further in view of Oh (US Patent no. 6,811,130).  Anderson discloses a backstop bracket made of plastic or steel (see claims 4 and 5 of Anderson) comprising all the claimed features of applicant’s invention as illustrated below (note that Anderson appears to show a vertical plate member as shown below). However, Schafer teaches a backstop bracket with a vertical plate member (as shown above) to grip onto the support beam and a through-hole in the horizontal plate member capable of receiving an attachment member as discussed above with regard to Schafer.  It would have been obvious to one of ordinary skilled in the art to have modify Anderson’s backstop such that a vertical plate member is provided to grip onto the support beam as taught to be desirable by Schafer.   

    PNG
    media_image3.png
    559
    1125
    media_image3.png
    Greyscale


Anderson and Schafer combined does not disclose a a horizontally elongated rib offset from a lower portion of the downwardly extending vertical plate member.
Oh teaches in a backstop bracket comprising an elongated U-shaped offset portion with elongated rib (64, see illustration above) to maintain the bracket assembly in vertical orientation and to prevent tilting. It would have been obvious to one of ordinary skilled in the art to have modify the backstop bracket of Anderson and Schafer combined such that an elongated U-shaped offset portion for engaging second surface of support member to limit bracket tilting and maintain the stop member in a substantially vertical orientation relative to the rack as taught by Oh. 
Claims  2, 15, 22, 26, 28-31, 35, 37-39, 41, 43, 45, 46, 48, 50, 52, 53, 55, 58, 60, 61, 63, 65, 67,  83, 85, 87, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent no. 6,173,846) in view of Schafer (US Patent no. 4,955,490) and Oh (US Patent no. 6,811,130) as applied to claims 1, 6-9, 12, 14, 17-19, 53, 55, and 58-60 above, and further in view of White et al (US Patent no. . 
White discloses a barrier mounting apparatus for mounting on a support member having first and second surfaces (see illustration below) comprising a brace member (46 and see illustration below) extending vertically between the lower surface of a horizontal member (56) and the outer surface of a vertical plate member (see illustration below) and offset portion (see illustration below) corresponding to a profile of the second surface of the support member and wherein the upwardly extending portion (30, figure 9) having an increase thickness than thickness of the front portion (44) for securing shield assembly.  It would have been obvious to one of ordinary skilled in the art to have modify the vertical member of Anderson, Schafer and Oh combined such that the brace member connected the lower surface of a horizontal member and the outer surface of the vertical plate member for reinforcement purposes as taught by White. 

    PNG
    media_image4.png
    568
    1032
    media_image4.png
    Greyscale

Claims 1, 6-9, 12, 14, 17-19, 53, 55, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130).  Consaul discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated below. Additionally, Consaul discloses a through hole (7, figure 1) in the horizontal plate member (6) for receiving attachment member (15).   

    PNG
    media_image5.png
    372
    678
    media_image5.png
    Greyscale



However, Consaul does not disclose an elongated U-shaped offset portion for engaging second surface of support member to limit bracket tilting and maintain the stop member in a substantially vertical orientation relative to the pallet rack.  Oh teaches in a backstop bracket comprising an elongated U-shaped offset portion with elongated rib (64, see illustration above) to maintain the bracket assembly in vertical orientation and to prevent tilting. It would have been obvious to one of ordinary skilled in the art to have modify Consaul’s bracket assembly such that an elongated U-shaped offset portion for engaging second surface of support member to limit bracket tilting and maintain the stop member in a substantially vertical orientation relative to the rack as taught by Oh. 
Claims 2, 15, 22, 24, 26-28, 29, 30, 31, 35-39, 41, 43-46, 48, 50-53, 55, 56, 58-61, 63, 65-67,  83, and 85-88 are rejected under 35 U.S.C. 103 as being unpatentable Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) as applied to claims 1, 6-9, 12, 14, 17-19, 53, 55, and 58-60 above, and further in view of White et al (US Patent no. 9,010,228).   Consaul and Oh combined disclosed a backstop bracket comprising all the features of applicant’s claimed invention as discussed above except for providing a brace member between the lower surface of a horizontal member and the outer surface of the vertical plate member. 
White discloses a barrier mounting apparatus for mounting on a support member having first and second surfaces (see illustration below) comprising a brace member (46 and see illustration below) extending vertically between the lower surface of a horizontal member (56) and the outer surface of a vertical plate member (see illustration below) and offset portion (see illustration below) corresponding to a profile of the second surface of the support member and wherein the upwardly extending portion (30, figure 9) having an increase thickness than thickness of the front portion (44) for securing shield assembly.  It would have been obvious to one of ordinary skilled in the art to have modify the vertical member of Consaul such that the brace member between the lower surface of a horizontal member and the outer surface of the vertical plate member for reinforcement purposes as taught by White. 

    PNG
    media_image4.png
    568
    1032
    media_image4.png
    Greyscale

 
Regarding claims 29 and 30,  Consaul,  Oh, and White combined does not disclose the bracket assembly is made from steel or plastic.  It would have obvious to make the bracket assembly from plastic or steel as such material is old and well-known in the art of support brackets.
Claims 3, 16, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) as applied to claims 1, 12, and 53 above, and further in view  of McAuliffe (US Patent no. 9,604,784).  Consaul and Oh combined discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated above except for a slot in the front portion and horizontal plate member to accommodate a wire deck.   McAuliffe teaches in a backstop bracket (figure 17) supported on a wire deck (20, figure 1) wherein there’s a slot (500) provided in the front portion (46, figure 17) and horizontal plate member (32, figure 17) for accommodating wires on the wire deck (20).  It would .
Claims 23, 32, 42, 47, 57, 62, and 84  are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and White et al (US Patent no. 9,010,228)as applied to claims 22, 31, 39, 46, 53, 61, and 83 above, and further in view of McAuliffe (US Patent no. 9,604,784).  Consaul, Oh, and White combined discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated above except for a slot in the front portion and horizontal plate member to accommodate a wire deck.   McAuliffe teaches in a backstop bracket (figure 17) supported on a wire deck (20, figure 1) wherein there’s a slot (500) provided in the front portion (46, figure 17) and horizontal plate member (32, figure 17) for accommodating wires on the wire deck (20).  It would have been obvious to one of ordinary skilled in the art to have modify the bracket of Consaul, Oh, and White combined such that the front portion and horizontal plate member are provided with slot for accommodating a wire rack as taught to be desirable by McAuliffe.
Claims 10, 11, 20, 21, 68, 69, 73-75, 89, and 92-95 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) as applied to claims 1, 12, 53, 55, and 58-60 above, and further in view of Hopkins et al (US Patent no. 9,603,485). Consaul and Oh combined discloses all the claimed features of applicant’s invention as discussed above.  Regarding claims 10, 11, 20, 21, Consaul and Oh combined does not disclose the .  
Claims 71 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and Hopkins et al (US Patent no. 9,603,485) as applied to claims 68 and 89 above, and further in view of White et al (US Patent no. 9,010,228).  Consaul, Oh, and Hopkins combined discloses all the claimed features of applicant’s invention as discussed above . 
White discloses a barrier mounting apparatus for mounting on a support member having first and second surfaces (see illustration above) comprising a brace member (46 and see illustration below) extending vertically between the lower surface of a horizontal member (56) and the outer surface of a vertical plate member (see illustration above).  It would have been obvious to one of ordinary skilled in the art to have modify the vertical member of Consaul, Oh, and Hopkins combined such that the brace member between the lower surface of a horizontal member and the outer surface of the vertical plate member for reinforcement purposes as taught by White. 
Claims 72 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and Hopkins et al (US Patent no. 9,603,485) as applied to claims 68 and 89 above, and further in view of of McAuliffe (US Patent no. 9,604,784).  Consaul, Oh, and Hopkins combined discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated above except for a slot in the front portion and horizontal plate member to accommodate a wire deck.   McAuliffe teaches in a backstop bracket (figure 17) supported on a wire deck (20, figure 1) wherein there’s a slot (500) provided in the front portion (46, figure 17) and horizontal plate member (32, figure 17) for accommodating wires on the wire deck (20).  It would have been obvious to one of ordinary skilled in the art to have modify the bracket of Consaul, Oh, and Hopkins combined combined such that the front portion and horizontal plate member are provided with slot for accommodating a wire rack as taught to be desirable by McAuliffe.
s 76, 78, and 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and White et al (US Patent no. 9,010,228) as applied to claims 39, 41, 43-46, 48, 50-53, 55, 56, 58-61, 63, 65-67,  83, and 85-88 above, and further in view of Hopkins et al (US Patent no. 9,603,485). Consaul, Oh, and White combined discloses all the claimed features of applicant’s invention as discussed above except for the rear portion with increased thickness relative to the front portion.   Hopkins discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated above and additionally, providing the rear portion with increased thickness relative to the front portion via an extension bracket portion for increasing the height of the rear portion/stop member.  It would have been obvious to one of ordinary skilled in the art to have modify bracket assembly of Consaul, Oh, and White combined such that the rear portion is provided with an extension bracket to adjust the height of the rear portion/back stop member as taught by Hopkins and such extension bracket effectively increases the thickness of the rear portion as demonstrated by Hopkins.  
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and White et al (US Patent no. 9,010,228) and Hopkins et al (US Patent no. 9,603,485) as applied to claim 76 above, and further in view of McAuliffe (US Patent no. 9,604,784).  Consaul, Oh, White, and Hopkins combined discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated above except for a slot in the front portion and horizontal plate member to accommodate a wire deck.   McAuliffe teaches in a backstop bracket (figure 17) supported on a wire deck (20, figure 1) wherein there’s .

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are sporadic and nonspecific.  .In response to applicant’s argument that “the combined use of up to five separate and disparate references has required impermissible hindsight” (Remarks section, paragraph 3),  reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Furthermore, claims 1, 6, 8, 9, 12, 14, 17, 19, 53, 55, 58, and 60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh is a rejection based on a single reference.  Applicant states “only analogous art may be considered to demonstrate obvious”, (see paragraph 4, remarks section).   Oh’135 of the 102 rejection is not an obviousness type rejection.    Regarding Hopkin’s patent, applicant argues that rotisserie bracket is nonanalogous, and that Oh’130, is “inappropriate art” because it is related to a mounting structure for a sprinkler system,  such nonanalogous art is not persuasive in that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, in the 103 combination rejections that includes Hopkins or Oh patent, the references of Hopkins and Oh is reasonably pertinent to the particular problem with which the applicant was concerned which is (1) providing offset portion for stabilizing the bottom of the bracket as taught by Oh and (2) having a bracket assembly (240)  is made of steel (see Hopkins, column 4, lines 14-15).and additionally, providing the rear portion with increased thickness relative to the front portion via an extension bracket portion for increasing the height of the rear portion/stop member as taught by Hopkins.  Regarding applicant’s argument that certain claims provide brace member connection the lower surface of the horizontal plate member (page 22, paragraph 1 remarks section), certain references such as White provide brace member (the horizontal portion and vertical portion thereof as illustrated below) in connection the lower surface of the horizontal plate member (illustration reproduced below for convenience).

    PNG
    media_image4.png
    568
    1032
    media_image4.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc